
	

113 HR 1282 IH: Lead Hazard Title X Amendments Act
U.S. House of Representatives
2013-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1282
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2013
			Ms. Slaughter (for
			 herself, Ms. Roybal-Allard,
			 Mr. Grijalva,
			 Mr. Nadler,
			 Mr. Hastings of Florida,
			 Ms. Lee of California,
			 Mr. Cummings,
			 Ms. Wilson of Florida, and
			 Mr. Cicilline) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To reduce housing-related health hazards, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Lead Hazard Title X Amendments
			 Act.
		2.FindingsCongress finds the following:
			(1)Poor housing
			 conditions contribute to a wide range of health conditions, including
			 unintentional injuries, respiratory illness, asthma, and cancer, which
			 disproportionately impact susceptible and vulnerable populations, such as
			 children, the poor, minorities, and people with chronic medical conditions. For
			 example—
				(A)according to the
			 Department of Housing and Urban Development, nearly 6,000,000 housing units in
			 the United States had moderate to severe physical infrastructure problems other
			 than problems with lead in 2007;
				(B)the Centers for
			 Disease Control and Prevention found that about 23,000,000 housing units, most
			 of them built before 1960, have 1 or more lead-based paint hazards, where young
			 children under age 6 are endangered by chipping or peeling lead paint or
			 excessive amounts of lead-contaminated dust. Of these homes, about 1,100,000
			 housed low-income families with 1 or more children under age 6;
				(C)low-level lead
			 poisoning is widespread among children in the United States, afflicting
			 hundreds of thousands of children under age 6, with minority and low-income
			 communities affected disproportionately;
				(D)costs for asthma
			 due to dampness and mold were estimated at $3,500,000,000 in 2004, according to
			 the International Journal of Environment and Health;
				(E)the Journal of
			 Allergy and Clinical Immunology found that about 17,000,000 homes have elevated
			 levels of 4 or more allergens, a condition that is associated with symptoms
			 among residents with allergic asthma;
				(F)the Environmental
			 Protection Agency found that more than 6,800,000 housing units have radon
			 exposures above the current Environmental Protection Agency radon action level;
			 and
				(G)the National
			 Institutes of Health estimates that radon exposures result in 21,000
			 radon-induced lung cancer deaths per year, which cost $2,300,000,000 per
			 year.
				(2)The Federal
			 Government must continue its leadership in demonstrating and implementing
			 projects that assess and correct health hazards in the home environment to
			 support the national goal of providing decent, safe, and sanitary housing to
			 every family in the United States.
			3.DefinitionsSection 1004 of the Residential Lead-Based
			 Paint Hazard Reduction Act of 1992 (42 U.S.C. 4851b) is amended—
			(1)by redesignating
			 paragraphs (11) through (27) as paragraphs (13) through (29),
			 respectively;
			(2)by redesignating
			 paragraphs (6) through (10) as paragraphs (7) through (11),
			 respectively;
			(3)by inserting after
			 paragraph (5) the following:
				
					(6)Eligible
				applicantThe term eligible applicant means a State,
				a unit of general local government, an Indian tribe, or a private nonprofit
				organization that meets the requirements of section
				1101(b).
					;
				and
			(4)by inserting after
			 paragraph (11), as so redesignated, the following:
				
					(12)Housing-related
				health hazardThe term housing-related health hazard
				means any condition of residential real property that poses a risk of
				biological, physical, radiological, or chemical exposure that can adversely
				affect human
				health.
					.
			4.Grant
			 programSection 1011 of the
			 Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C. 4852) is
			 amended—
			(1)in the section
			 heading, by striking Grants
			 for lead-based paint hazard reduction in target
			 housing and inserting Grants for reduction of lead-based paint hazards
			 and correction of other housing-related
			 hazards;
			(2)in subsection
			 (a)—
				(A)by redesignating
			 paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (D),
			 respectively;
				(B)in subparagraph
			 (A), as so redesignated—
					(i)by
			 striking for grants and inserting For grants;
			 and
					(ii)by
			 striking the semicolon at the end and inserting a period;
					(C)in subparagraph
			 (B), as so redesignated—
					(i)by
			 striking for grants and inserting For grants;
			 and
					(ii)by
			 striking ; and and inserting a period;
					(D)by inserting after
			 subparagraph (B), as so redesignated, the following:
					
						(C)For grants made to carry out any of
				paragraphs (1) through (9) or (11) of subsection (e), the grants may not be
				used to assist federally assisted housing, federally owned housing, or public
				housing.
						;
				(E)in subparagraph
			 (D), as so redesignated, by striking notwithstanding paragraphs (1) and
			 (2) and inserting Notwithstanding subparagraphs (A) and
			 (B);
				(F)in the matter
			 preceding subparagraph (A), as so redesignated, by striking The
			 Secretary and all that follows
			 throughcriteria— and inserting the following:
					
						(1)AuthorizationThe
				Secretary is authorized to provide grants to eligible applicants to evaluate
				and reduce lead-based paint hazards and to identify and correct other
				housing-related health hazards in accordance with the provisions of this
				section.
						(2)CriteriaThe
				Secretary may make a grant under this section only to provide housing that
				meets the following criteria:
						;
				and
				(G)by adding at the
			 end the following:
					
						(3)Income
				verificationFor the purpose of verifying the income level of a
				family under subparagraphs (A) and (B), the Secretary may establish a process
				by which a grantee may first obtain and use income and program participation
				information from an entity administering—
							(A)the HOME
				Investment Partnerships program under title II of the Cranston-Gonzalez
				National Affordable Housing Act (42 U.S.C. 12721 et seq.);
							(B)the special
				supplemental nutrition program for women, infants, and children established
				under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786);
							(C)reduced price or
				free lunches under the Richard B. Russell National School Lunch Act (42 U.S.C.
				1751 et seq.);
							(D)the weatherization
				assistance program for low-income persons established under part A of title IV
				of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.);
							(E)the temporary
				assistance for needy families program established under part A of title IV of
				the Social Security Act (42 U.S.C. 601 et seq.);
							(F)the supplemental
				security income program established under title XVI of the Social Security Act
				(42 U.S.C. 1381 et seq.); or
							(G)any other program
				that the Secretary determines is consistent with the family income requirements
				of this
				section.
							;
				(3)by striking
			 subsection (b) and inserting the following:
				
					(b)Eligible
				applicants
						(1)Lead-based paint
				hazards
							(A)In
				generalA State or unit of general local government, as defined
				under section 104 of the Cranston-Gonzalez National Affordable Housing Act (42
				U.S.C. 12704), that has an approved comprehensive housing affordability
				strategy under section 105 of the Cranston-Gonzalez National Affordable Housing
				Act (42 U.S.C. 12705), or an Indian tribe recognized under section 102 of the
				Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a), is
				eligible to apply for a grant to carry out activities under any of paragraphs
				(1) through (9) or (11) of subsection (e).
							(B)ExceptionA
				private nonprofit organization shall be eligible to apply for a grant to carry
				out activities under paragraphs (1) through (9) or (11) of subsection (e) if
				the application adequately demonstrates that it is being submitted in
				partnership with the State or unit of general local government in which the
				activities will be carried out.
							(2)Housing-related
				health hazardsA private nonprofit organization shall be eligible
				to apply for a grant to carry out activities under subsection
				(e)(10).
						;
			(4)in subsection (c),
			 in the matter preceding paragraph (1), by striking a State or unit of
			 local government and inserting an eligible
			 applicant;
			(5)in subsection
			 (d)—
				(A)in paragraph
			 (1)—
					(i)by
			 inserting in the case of a grant to carry out activities relating to
			 lead-based paint hazards, before the extent; and
					(ii)by
			 striking housing and inserting target housing or
			 0-bedroom dwellings constructed before 1978;
					(B)in paragraph (2),
			 by inserting or other housing-related health hazards after
			 lead-based paint hazards;
				(C)by redesignating
			 paragraphs (2) through (5) as paragraphs (3) through (6); and
				(D)by inserting after
			 paragraph (1) the following:
					
						(2)in the case of a
				grant to carry out activities relating to housing-related hazards, the extent
				to which the proposed activities will correct housing-related health
				hazards;
						;
				(6)in subsection
			 (e)—
				(A)in paragraph (5),
			 by inserting renovations, remodeling, after
			 inspections,;
				(B)in paragraph
			 (9)—
					(i)by
			 inserting before and after housing; and
					(ii)by
			 striking and at the end;
					(C)by redesignating
			 paragraph (10) as paragraph (11); and
				(D)by inserting after
			 paragraph (9) the following:
					
						(10)provide for the
				assessment and correction of housing-related health hazards and the evaluation
				of the effectiveness of the assessment and correction;
				and
						;
				(7)in subsection
			 (l)—
				(A)in paragraph (3),
			 by inserting in the case of a grant to carry out activities relating to
			 lead-based paint hazards, before the ability; and
				(B)in paragraph (4),
			 by inserting and other housing-related health hazards have been
			 corrected after abated; and
				(8)in subsection (n),
			 by inserting or Indian tribe after State each
			 place that term appears.
			5.Authorization of
			 appropriationsSection 1011 of
			 the Residential Lead-based Paint Hazard Reduction Act of 1992 (42 U.S.C. 4852)
			 is amended by striking subsection (p) and inserting the following:
			
				(p)Allocation of
				amounts appropriated for housing-Related health hazards
					(1)In
				generalExcept as provided in paragraph (2), not more than 25
				percent of the amounts made available under subsection (q) for a fiscal year
				shall be available for grants to carry out activities under subsection
				(e)(10).
					(2)ExceptionIf
				an amount that is not more than $120,000,000 is appropriated for a fiscal year,
				not more than $30,000,000 of that amount shall be available for grants to carry
				out activities under subsection (e)(10) for that fiscal year.
					(q)Authorization of
				appropriationsFor purposes of carrying out this subtitle, there
				are authorized to be appropriated $250,000,000 for each of fiscal years 2014
				through
				2018.
				.
		
